 ALL-GLASS AQUARIUM CO., INC.117All-GlassAquariumCo., Inc.andJohn JosephSchwartz.Case 30-CA-2546October 17, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn May 28, 1974, Administrative Law Judge El-bert D. Gadsden issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and a motion to reopen therecord and a brief in support of that motion. CounselforGeneral Counsel filed a brief in support of theAdministrative Law Judge's Decision and in opposi-tion to the motion to reopen the record.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.'The Administrative Law Judge found that Re-spondent had violated Section 8(a)(3) of the Act byits layoff and eventual termination of the ChargingParty, John Joseph Schwartz. In so concluding, theAdministrative Law Judge found that the circum-stances surrounding Schwartz' layoff and termina-tion indicated a discriminatory motive in those ac-tions.Having also found that Respondent had dem-onstrated an animus toward certain union activitySchwartz had undertaken shortly before his layoff,the Administrative Law Judge therefore found that itwas, in fact, Respondent's concern over Schwartz'union activity which propelled its actions of placingSchwartz on layoff and ultimately terminating hisemployment. We disagree, as we find no union ani-mus in any of the incidents recited by the Adminis-trative Law Judge and in any event we find no cir-cumstances surrounding Schwartz' layoff and termi-nationwhichwould yield an inference of adiscriminatory motive. We shall therefore dismiss thecomplaint in its entirety.2Schwartz started working for Respondent in Sep-tember 1970 and between that time and the date ofhis layoff on November 8, 1973,3 he worked at a var-iety of jobs, including the job of aquarium assembler,the position he held until shortly before his layoff.On October 31, Schwartz presented a doctor's slip toRespondent's superintendent Eich, which indicatedthat for health reasons Schwartz should be transfer-red to an area free of air irritants. Respondent didimmediately transfer Schwartz from his job as anaquarium assembler but he was told at that time hewould just be doing fill-in work until Respondentcould find a suitable job for him or decided what todo with him.Schwartz did this fill-in work until November 8.On that day, he was called into the office ofRespondent's president, Ritzow. After first informingSchwartz that Respondent could not create a posi-tion for him,' Ritzow did inform Schwartz of two jobopenings it then had. Ritzow informed Schwartz thatif he did not accept either of the jobs then he wouldhave to be placed on layoff and would be notified ofany other job openings that might arise. Rather thanaccept either of the jobs that were offered him, bothof which paid lower than his aquarium assemblerjob,5 Schwartz elected to go on layoff. A few daysafter Schwartz went on layoff, Respondent advisedhim by letter that the jobs he had been offered wereno longer posted and that no other jobs had openedup.'Respondent reconfirmed that it would notifySchwartz of any posted job openings and also noti-fied him that, if no opening arose within 30 days ofhis layoff, he would be terminated in accord with itspolicy on layoff. In the 30-day period of his layoff,Schwartz was not advised of any other job openingsand therefore, pursuant to its policy, Respondent ter-minated Schwartz on December 10.On October 31, the day Schwartz presented thedoctor's slip to Superintendent Eich, Schwartz alsobegan distributingunionauthorization cards. Re-spondent admittedly became aware of this activityalmost immediately.' Although knowledge of suchactivity is not indicative of an animosity toward it,the Administrative Law Judge concluded that certainincidents noted below demonstrated Respondent'sanimus toward Schwartz' union activities.We dis-agree that the incidents demonstrated any suchanimus.3All dates are 1973 unlessotherwise noted.Ritzow testified Respondent never has had a full-time position akin tothat which Schwartz was then filling on a temporary basis.5Schwartz' aquarium assemblerjob was rated at a G3 inRespondent'sscale.The two jobsoffered were terrarium assembler, rated at GI,and beltsander, ratedatG2. Respondent had two belt sanderopenings at the time.6Although Ritzow admitted that the jobswhich had been offeredSchwartzwere not filled at the time Ritzow sent Schwartz this letter,neitherwere the jobs still posted to the employees.Ritzow testified without contra-diction that once the posting periodto the employees had expired (which it1 In light of our decision here,we find it unnecessary to rule onhad in the case of the jobs offered Schwartz) those jobs were no longer openRespondent'smotion to reopen the record.to the employees,even if they were still vacant, but rather Respondent2The Administrative Law Judge had dismissed the only other allegationwould then hire from the outside.of a violation in the complaint and counsel for General Counsel has taken7 Superintendent Eich knew of it on the same day and so informedno exception to that dismissal.Respondent's president.Ritzow.214 NLRB No. 24 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe first such incident noted by the Administra-tiveLaw Judge was a brief conversation betweenSchwartz and Eich and that occurred about 2 p.m.,Ocotber 31. Schwartz had been handing out cardsduring the 2 p.m. breaktime and Eich instructed himthat if he handed out any union cards he should "doiton [his] own time and not on the companytime"(emphasis supplied).Although the AdministrativeLaw Judge initially set out this testimony, he thereaf-ter inadvertently characterized Eich's instructions toSchwartz to be that Schwartz should distribute thecards only "on [his] own time and not on the compa-nyproperty"(emphasis supplied).Noting thatSchwartz in fact distributed cards only on his owntime, the Administrative Law Judge found that therestriction that Schwartz could not distribute cardson company property at any time demonstratedRespondent's animus toward Schwartz' union activi-ty.As we have noted, however, the instruction thatEich gave Schwartz referred only to the time of dis-tribution and did not limit this distribution to off-company property only. Although Eich's instructionsto Schwartz concerning solicitation on company timeappear to be stated in overly broad terms, we notethat the statement, itself, was not alleged to be a vio-lation and was isolated in nature.The Administrative Law Judge also noted anotherconversation Eich and Schwartz had later on Octo-ber 31. In the conversation, which lasted about 5minutes, Schwartz made the assertion as an absolutestatement that, if the Union entered the plant, thestarting salary would be in excess of $4 per hour.'According to Schwartz' credited testimony,-Eich stat-ed that, if the Union did get in, Respondent's man-agement could, if they desired, withdraw all thefringe benefits the employees had. The Administra-tive Law Judge found, however, that Eich also toldSchwartz that whatever was achieved by the Unionwould have been the product of negotiations betweenRespondent and the Union. According to Schwartz,Eich also explained this to the other employees.'In light of Eich's followup statement to Schwartzthat the Unioncouldobtain benefits, although onlythrough negotiations, and Eich's telling this to theother employees as well, we cannot find, as the Ad-ministrative Law Judge did, that Eich's initial state-ment on withdrawal of benefits demonstrated any8At the time, the starting salary for a GI rated job (Respondent's lowestclassification) was $2 per hour; a G2 starting salary was $2.31 per hour; a03 starting salary (Schwartz' level) was $2.67 per hour; a G4 started at$3.10 per hour; a G5 at $3.59 per hour; and a G6 leadman at $3.79 per hour.9This is in line with Eich's testimony that, notwithstanding his denial thathe made such a statement, having heard a report that he had said Respon-dent was going to take away a number of the employees' benefits, he wentto the various departments to tell the employees that this was not true.union animus. Moreover that statement, coming as itappears to have in reply to certain boasts bySchwartz as to the "automatic" beneficial effects ofunionization,may well have been only a retort inkind, neither of which was meant to be taken serious-ly by the other party.We also find no union animus was exhibited in a30-second conversation Eich and Schwartz had onNovember 1 wherein Schwartz asked Eich if Presi-dent Ritzow and Respondent's vice president were"mad at all about the Union." Eich's reply,"wouldn't [Schwartz] be if it [were his] company,"was found by the Administrative Law Judge to havebeen an indicator of such animus. However, we findthis statement was purely speculative. Eich did notstate how the owners actually felt but only how hepersonally perceived they felt. Such an observation,in the absence of information that Eich was, in fact,aware of the feelings of Ritzow or Respondent's vicepresident on the subject, and given as it was only inanswer to a question rather than voiced as an unsoli-cited statement, will not serve as an indicator of ani-mus toward the Union.Nor will another Schwartz-Eich conversation onNovember 1 serve as such an indicator. This conver-sation occurred shortly after 4 p.m. and lasted about30 seconds. Schwartz had just ended his shift andhad punched out but he was engaged in a conversa-tion- by the lockers when Eich asked him if he hadpunched out and when he replied he had, Eich toldhim to leave the plant. The Administrative LawJudge found this action of Eich demonstrated unionanimus since he found no evidence that the followingwork period had begun and noted Eich admitted hehad instructed Schwartz to leave because he thoughtSchwartz would try to solicit support for the Unionwhile on "company property."Contrary to the Administrative Law Judge, therecord shows that the next shift had started workingwhen Eich instructed Schwartz to leave.10 Further,whileEich did state, as a reason for instructingSchwartz to leave, that he did not want Schwartz tosolicit "on company property," it is clear from Eich'stestimony that he did not intend this as a blanketprohibitionon Schwartz' union solicitation butmeant it to cover only those activities of Schwartzdirected toward the second-shift employees, whilethey were working, at a time when Schwartz himselfhad punched out. This is so since Eich also saidSchwartz could have solicited the second-shift work-ers when they were on their own breaks, or the first-shift workers, after 4 p.m., in the parking lot. In such10 Eich testified that the second shift starts work at 4 p.m. and Schwartztestified this incident occurred shortly after 4. ALL-GLASS AQUARIUM CO., INC.119circumstances there was no union animus in this in-struction of Eich.11Nor can we find any unionanimusin the last inci-dent relied on by the Administrative Law Judge;namely, that, after Respondent discovered Schwartzwas engaged in union activities, it immediately calleditsattorney and its business consultant.While theAdministrative Law Judge inferred that Respondentmust have been "adversely concerned" aboutSchwartz' activity or it "probably would not havesought such counsel," we note that Ritzow testifiedhe wanted to know what he could and could not doas a result of this situation with Schwartz. Suchwouldseem tobe a perfectly reasonable response ofa businessman confronted with union activity in hisplant who wishes advice on how to proceed. Further,we note that Respondent had just received noticethat Schwartz for health reasons could no longer per-form his regularly assigned job. In such circum-stances, with Schwartz' job situation in an ambiva-lent state but with Schwartz also then engaged inunionactivity, it was perfectly understandable thatRespondent might wish to be apprised of the perime-ters in which it could act toward Schwartz.We therefore disagree with the AdministrativeLaw Judge that Respondent demonstrated any ani-mosity toward Schwartz' union activities prior to thetime of his layoff. Further, even were we to find thatany of Respondent's actions arguably indicated ananimustoward Schwartz' union activities, we wouldstill find no violation in the layoff since, unlike theAdministrative Law Judge, we find no discriminato-ry motivation in that layoff.In so finding a discriminatory motivation, the Ad-ministrative Law Judge noted that at the time of thelayoffRespondent did not inform Schwartz that,pursuant to its new layoff policy, employees in a lay-off status more than 30 days were automatically ter-minated. He further noted that, during the 30-dayperiod in which Schwartz was on layoff, a vacancyarose at Respondent, of which Respondent did notinform Schwartz, contrary to its earlierassurancesthat he would be informed of any posted jobs. Unlikethe Administrative Law Judge,. we find no discrimi-natory motive in these incidents.Respondent's policy on layoff was part of a gener-11We note too Eich's testimony that his instructions to Schwartz werepursuant to the rules in Respondent's handbook.One of those rules prohib-its "Unauthorized presence of any employee on Company premises for anypurpose other than assigned work" and accordingly Eich said employees arenot supposed to "hang around" after work. InGTE Lenkuri, Incorporated,204 NLRB 921 (1973),we held that where an employer's no-access rule isnondiscriminatory, that is,itdenies off-duty employees access to the prem-ises for any purpose,and is not disparately applied against union activities.it is presumptively valid absent a showing that no adequate alternativemeans of communication are available.Eich's instruction to Schwartz wasthus fully justified.al business program set up for it by its business con-sultant inlate September 1973. Prior to the imple-mentation of the program, Respondent had no layoffpolicy, with automatic termination being the only al-ternative if one could not perform his job or therearose a situation where no job was available for anemployee.While Respondent admits it did not in-form Schwartz on November 8 that his taking layoffmight result in his termination, if no job opened forhim within 30 days of his layoff, there is no conten-tion that the layoff program as instituted was dis-criminatory. In fact, Respondent had informed noneof the employees of the consequences of its new lay-off policy and in such circumstances it may well havebeen mere inadvertence on Respondent's part in fail-ing to notify Schwartz and the other employees ofthis part of the policy which had just been institut-ed.12And while we think it unfortunate that Schwartzwas not notified of the full ramifications of his takinglayoff,we note that Respondent did in fact offerSchwartz two jobs which he turned down, before hewent on layoff. We note also that it was Respondentwho called Schwartz into the November 8 meeting tooffer him these jobs because the job posting periodfor these two positions was due to end on November9 and thereafter Schwartz would not be eligible forthese jobs.13 In such circumstances, Respondent'sfailure to inform Schwartz of the full extent of itslayoff policy, when viewed in light of its other ac-tions relative to the November 8 meeting (i.e., callingSchwartz in and offering him various jobs before alljob opportunities were foreclosed to him), was notindicative of a discriminatory motive.We also find that Respondent did not demonstrateany discriminatorymotivation in not , notifyingSchwartz of the job which became vacant on Novem-ber 27.14 While Respondent had informed Schwartz itwould notify him of any job that was posted, Re-spondent, as was its prerogative, treated the job thatopened as a temporary job for which no posting wasundertaken until December 26. Respondent treatedthe opening as a temporary one for economic rea-sons. There was no assurance that Schwartz wouldaccept the job if it were posted, and 'If he did not andRespondent then had to hire a new employee for thejob, that new employee would have become automat-ically eligible for various upcoming holidays and for12The Administrative Law Judge inadvertentlyfound that Ritzow testi-fied hehadtoldthe employeesof the layoff policy and thenthe Administra-tiveLawJudge discredited this statement.As noted,Ritzow admittedlynever told the employeesof the possibilityof terminationafter 30 daysunder the layoffpolicy.13 See fn.6, supra.14That job wasa glasscutter classification,rated G3 onRespondent'sscale. Respondentfilled the job temporarilyby transferring another employ-ee from terrarium work. 120DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's pension plan if he had been hired be-fore the year's end.In sum, we find no union animus in any ofRespondent's actions and no indication of a discrim-inatory motive in Respondent's layoff and eventualtermination of Schwartz 15 and therefore we shall dis-missthe complaint.ORDERIt is hereby ordered that the complaint herein be,and it hereby is, dismissed.MEMBERFANNING, dissenting:I think it clear the evidence demonstrates the pre-textual nature of Respondent's inducement of Charg-ing Party Schwartz into taking layoff and its eventualtermination of him. Since Respondent was admitted-ly aware of Schwartz' union activities shortly beforehis layoff and demonstrated an animosity towardthose activities, I therefore conclude that the truereasonforRespondent'sactionsininducingSchwartz to take layoff was to terminate him becauseof his union activities. Therefore, I agree with theAdministrative Law Judge that Respondent's layoffand termination of Schwartz was in violation of Sec-tion 8(a)(3) and (1) of the Act and I dissent from themajority's failure to so find.I setout first my reasonsfor finding pretext in Schwartz' termination and thenmy conclusions on Respondent's animus towardSchwartz' union activities.While the evidence indicates that Respondent'snew policy on layoff was instituted in late September1973 on a nondiscriminatory basis, the evidenceequally demonstrates that the implementation of thatpolicy in Schwartz' case was patently discriminatory.According to the policy, when an employee wasplaced on layoff, he was to be kept informed of alljob openings as posted on the bulletin board. Em-15Counsel for General Counsel also argued as an indicator of a discrimi-natory motive that, at the November8meeting,although Ritzow offeredSchwartz various jobs Ritzow did not correct Schwartz when Schwartz toldhim he had been informed that he would receive thestartingrate for thelower classification jobs. Thereafter, in its letter reconfirming the layoff.Respondent then listed the jobs at the actual rate Schwartz would havereceived, which the General Counsel contends was substantially higher thanwhat was stated to Schwartz at the November 8 meeting.The GeneralCounsel therefore contends Respondent tricked Schwartz into taking layoff.The General Counsel's contention as to what was said at the November 8meeting was based on Schwartz' testimony.Ritzow,however,testified thatthe wage rate was not discussed.There is therefore a conflict as to whatoccurred concerning the wage rate but we cannot say from a close readingof the Administrative Law Judge's Decision that the Administrative LawJudge madea credibilityresolution on this issue.We therefore cannot re-solve the issue or consider it as an indicator of a discriminatory motive. Inany event, we note that,some 10 days before the November 8 meeting, theemployeeswere notified in a general meeting and individually ofRespondent'snew wage and transfer policy and were told then that anemployee's seniority and tenure would enable him to have a higher rate, ifhe transferred jobs, than merely the starting rate for the job. The wage ratescale was also posted prior to the November 8 meeting.ployees who were in a layoff status for over 30 dayswere thereafter automatically terminated.Schwartz and Ritzow conferred on Schwartz' sta-tus on November 8, 1973. It is undenied that at thattime Ritzow offered Schwartz a job in either of twojob classifications but because those jobs paid lowerthan what Schwartz was then earning,16 he decided togo on layoff, as offered by Ritzow. It is further unde-nied that Ritzow told Schwartz that he would be no-tifiedof any other job openings that might arise.Lastly, it is undenied that Ritzow didnottellSchwartz that he would be automatically terminatedat the end of the 30 days if he was still on layoff.This latter point is the first of the two indicators ofRespondent's pretext in inducing Schwartz to takelayoff.Although Respondent was quick to informSchwartz he would be notified of other job openings,which of course proved not to be the case as dis-cussedinfra,it somehow "inadvertently" forgot to in-form him of probably the most basic fact of the lay-off; i.e., that it could well lead to his automatic termi-nation. It is no answer that Respondent also did notinform any of its other employees of the possibility ofdischarge built into its new layoff system sinceSchwartz was the first and, in fact, the only employeelaid off pursuant to the new policy and thus was theonly employee who ever had a need to know the fullramifications of a decision to take layoff." Needlessto say, Respondent did not supply Schwartz with thisinformation until it notified him that the jobs he hadoriginally turned down were not in any event open tohim any more. But even in that communication,Schwartz was told he would be informed of any jobsthat were posted during the layoff period.Respondent's opportunity to keep its promise oc-curred on November 27, 1973, when one of its glas-scutters quit. The job of glasscutter was rated at G3on Respondent's scale, which was the same level asSchwartz' job at the time of his layoff. Additionally,Schwartz had, at times previous, filled in as a glass-cutter.With this as background, and with this jobseemingly one Schwartz qualified for and might wellaccept, Respondent instead filled the job with an em-ployee it moved from terrarium work. This transfer,of an employee with admittedly no previous experi-ence as a glasscutter, was concededly only temporaryand on December 26 (some 29 days after the job16 There is a dispute as to whether Schwartz was told his wage rate wouldbe at the starting rate or higher.While a resolution of that issue would havebeen helpful,the lack of such a resolution is not fatal in finding a violation.There is no dispute that whatever the rate of those jobs offered they werebelow that which Schwartz had been earning.17Nor is it ananswer thatprior to the new layoff policy Schwartz wouldhave been automatically terminated without any layoff period if there wereno job available for him. We are dealing with Respondent's actions underits new policy, which provided a 30-day layoff period, and what went beforein this regard is irrelevant. ALL-GLASS AQUARIUM CO., INC.121opened up and beyond the expiration date ofSchwartz' layoff period) the job was first posted byRespondent. Schwartz, of course, was then ineligiblefor the job since his last day of employment was hislast day on layoff, December 10.Respondent's answer to its failure to notifySchwartzofthe job was indeed unique. InRespondent's view, the vacancy was not a job open-ing "as such" and hence it had no obligation to offerSchwartz the job. Respondent listed as its reason fornot considering this a job that had opened its desirenot to fill the job until after the Christmas holidaysfor the economic reason that it did not wish to givesome new employee various holidays and an accessto Respondent's pension fund to which the employeewould be immediately entitled if hired pre-Christ-mas.This argument completely ignores the strong possi-bility that Schwartz would have accepted this job, forwhich he qualified, if he had been offered it. Thisconclusion is supported by the fact that the only rea-son in the record for Schwartz having turned downthe two jobs offered him was their lower paying- sal-ary. The job that became vacant, however, was ratedat the same pay level as the job Schwartz had beforehis illnessnecessitatedhis transfer.Also, sinceSchwartz would have been "more" entitled as a long-time employee to the various holidays coming upthan a new employee, Respondent's fear in that re-gard would have been allayed also.Respondent's argument that it was for economicreasons that the job was not posted until afterSchwartz' layoff period had expiredis alsoundercutby the fiscal picture of Respondent painted by itsown president. Ritzow testified that Respondent be-gan operations full time in April 1970 with only twoemployees. In the intervening years, however,Respondent's operations have been, in Ritzow'swords, "continually expanding," and its labor forcehas consequently been "constantly expanding." InOctober-November 1973, Respondent embarked ona 40,000-square-foot addition to its plant and in Jan-uary 1974 Respondent hired "something like thirteenpeople to expand and to better organize [its] workforce" according to Ritzow. In contrast to this pic-tureofa healthy growing company, we haveRespondent's assertion that it was for the economicreason of not wishing to give one employee variousbenefits "right off the bat," in Ritzow's terms, that itdid not post this job. I am unable to accept such ajustification for a failure to-post this job.1818 1 note also thatRitzow. testified thatRespondent has always had twoglasscuttersand that he also testified Decemberisone of Respondent'sbusiest months.In these circumstances, Respondent still refusedto post thejob and fill it witha permanentemployee butinstead transferred over anRather, it seems clear to me that Respondent wasable to induce Schwartz to take layoff rather thancertain lower paying jobs by not informing him suchaction on his part could lead to automatictermina-tion.Once on layoff, Schwartz, according toRespondent's plans, was never going to be recalled.That this conclusion is inescapable can be seen fromRespondent's attempts to keep a job from Schwartz'knowledge once one became vacant during Schwartz'layoff period. Respondent's actions clearly yield theinference that Schwartz' discharge was for a discrimi-natory reason and I find that reason in Schwartz'union activities of which Respondent was well awareand to which it was opposed.While the majority discounts all the incidents de-scribed by the Administrative Law Judge in his find-ing that Respondent possessed an animus towardSchwartz' union activities, I think certain of the inci-dents considered,in toto,clearly demonstrate thatanimus.Most notable of those incidents was Eich'sordering Schwartz out of Respondent's plant only afew minutes after Schwartz'. shift had ended on No-vember 1. Eich admitted it was only because he didnot want Schwartz to solicit for the Union among theemployees then working that he ordered Schwartzout of the plant. Yet I note that Schwartz, at the timehe was ordered out, was not engaged in conversationwith any working employee, and was not in a work-ing area but was talking by the lockers. Schwartz wasnot then even engaged in any conversation about theUnion but rather was chatting with nonworking em-ployees after his shift as he had done for 3 yearspreviously. Schwartz was, in fact, the only one of theemployees who was ordered out. In this context, andnoting Eich's admission of the reason for his or-dering Schwartz out of the plant, I find this incidenta strong indicator of Respondent's unionanimus.19Also indicative of Respondent's animus towardtheUnion was Eich's answer to Schwartz' questionwhether higher management was upset at the pres-enceof the Union. The majority finds Eich's re-sponse "wouldn't [you] be if it [was your] company"too speculative an answer to warrant any inferenceof unionanimus.The answer, however, clearly indi-cates Respondent's position that it was "upset" at theUnion's presence. Such a remark, coming from a res-ponsiblemember of Respondent's organization,inexperienced employee ona temporarybasis during one of its busiestmonths."While Eich noted that a rule of Respondentprohibitedoff-duty em-ployees from"hanging around"the plant,Schwartz testified,without con-tradiction,that he had been engaging in conversations such as the one onNovember I for years priorto this incident.Thus,Respondent's rule wasnot a valid reason for Eich's action since Respondent only applied it whenSchwartz became involved in union activities.In any event,Iwould not findsuch a rule to be valid.SeeGTE Lenkurt,Inc.,and my dissenting opiniontherein. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDclearly is not too speculative to be considered as anindicator yielding an inference of union animus.And in the context of the two incidents notedabove which involved Plant Superintendent Eich, Imust also conclude that Eich's statement to Schwartzto solicit for the Union only on his own time and noton the Company's time also demonstrated union ani-mus. I note that Schwartz testified without contradic-tion that he had in fact only solicited on his own timewhen Eich made that statement. Since Schwartz hadonly solicited on his own time, I conclude Eich neednot have given Schwartz such an order and furtherconclude, in light of Eich's similar order to Schwartzto get out of Respondent's plant, which order wasmotivated by animosity toward the Union, that thisorder to Schwartz to solicit only on his own time wasalso an indication of Respondent's antiunion atti-tude.In sum, I think it clear Respondent demonstratedan antagonism toward the presence of the Union andtoward Schwartz' activities in its behalf. ViewingRespondent's clearly pretextual reasons for eventu-ally terminating Schwartz in light of that antagonismtoward his union activities, I can only conclude thatRespondent's termination of Schwartz was for hisunion activities and I would find Respondent there-by violated Section 8(a)(3) of the Act:20were elected their representative, and that it laid off theCharging Party herein because of his union activities inviolation of Sections 8(a)(l) and (3) and 2(6) of the Nation-al Labor Relations Act, as amended, herein called the Act.A hearing in the above matter was held before me atMilwaukee, Wisconsin, on February 28, 1974. Briefs havebeen received from counsel for the General Counsel andcounsel for the Respondent and have been carefully con-sidered.Upon the entire record in this case and from my obser-vation of the witnesses, I hereby make the following:FINDINGS OF FACT1.JURISDICTIONRespondent is now, and has been at alltimesmaterialherein, a corporation duly organized under the laws ofWisconsin and engaged in the manufacture of aquariumsand related products-from its headquarters and manufac-turing facility located in Franklin, Wisconsin. In the courseof conductingits businessoperations at Franklin, Wiscon-sin, during the past calendar year, a representative period,Respondent purchased and received goods valuedin excessof $50,000in interstatecommerce directly from points out-side the State of Wisconsin.The complaint alleges, the answer admits, and I find thatRespondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.201would also deny Respondent'smotion to reopen the record.Respondent'smotion is based on its claim that evidence discovered after theclose of the hearing suggests that Schwartz was not terminated but ratherquit his employment with Respondent on November 16, 1973. Respondentsubmits information that in applying for a job at another employer on No-vember 16, Schwartz listed on the application "laid off-then quit" employ-ment at Respondent and that on November 20, 1973, Schwartz was hired bythe other employer.By Respondent'sown admission,itwas not aware that Schwartz hadsupposedly taken other employment at the time of its discriminatory dis-charge of him on December 10, 1973. There is no evidence and no assertionthat Schwartz took any. action to inform Respondent that he intended toterminate his employment and the validity of Respondent's contention ofwhat Schwartz may have indicated to another party not involved in thismatter has no bearing on any issue involved herein.The record is clear thaton November 8, Respondent discriminatorily laid off Schwartz and on De-cember 10 discriminatorily discharged him. Respondent's "newly discov-ered" evidence is irrelevant to the above conclusions,which are the issues inthis case.DECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN, Administrative Law Judge: Upon acharge of unfair labor practices filed on December 4,1973,by John Joseph Schwartz, the Charging Party herein,against All-Glass Aquarium Co., Inc., herein called the Re-spondent, the General Counsel of the National Labor Re-lations Board issued a complaint against Respondent onJanuary 30, 1974, alleging that Respondent had threatenedto withdraw current benefits from its employeesif a unionII.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the parties stipulated, and I findthat Glazier's Union, Local 1204, is now, and has*been atall times material herein, a labor organization as defined inSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background InformationRespondent is a relatively new and expanding corpora-tion, having commenced business in 1970 when it shortlythereafter employed John Joseph Schwartz, the ChargingParty herein, at a rate of $2.50 per hour. Schwartz startedhis employment as a cleanup man, then an inspector, beltsander, loader and unloader of trucks, aquarium assemblerhelper, and finally an aquarium assembler for $3.65 anhour. On October 30, 1973,1 Schwartz asked Plant Superin-tendent 2 John Eich for permission to leave the job early tokeep a doctor's appointment. On the next morning, Octo-ber 31, Schwartz submitted to Supervisor Eich a statementfrom his doctor which in essence said Schwartz is subjectto upper respiratory infections and bronchitis and needs tobe transferred to a work area free of irritants in the air he1Hereafter all dates will refer to the year 1973 unless otherwise specified.2Gerald Ritzow is established to' be president of Respondent and JohnEich is established to be plant superintendent and supervisor or plant fore-man and, therefore, both are established of record to be supervisors withinthe meaningof Section 2(11) of the Act. ALL-GLASS AQUARIUM CO., INC.breathes.Whereupon Schwartz was transferred from theaquarium assembly, where he was exposed to silicone andvinegar type fumes, and was thereafter used to fill in forpersonnel on vacation and sick leave for 2 weeks, loadingand unloading trucks, working on a new saw, and tearingdown aquariums. On the afternoon of October 31,Schwartz and Superintendent Eich had a discussion of theadvantages and disadvantages of unionization of the plant.After Schwartz made several inquiries to SuperintendentEich about a permanent job assignment, Eich arranged aconference for Schwartz with President Ritzow on Novem-ber 8, during which time President Ritzow advisedSchwartz that the only permanent job openings were thetwo G2 belt sander jobs and the one G I terrarium jobwhich were currently posted on the bulletin board, andthat he would have to sign up for one of these or he wouldhave to be put on layoff, in which case he would be there-after advised ofanyjob openings. President Ritzow learnedabout Schwartz' distributing union cards on October 31.Since Schwartz was told he would have to start at the start-ing salary in either of the,three jobs posted, which were alower rate of pay than his current G3 pay, he elected to goon layoff on November 10.On November I 1 or 12, Schwartz received a letter fromRespondent advising him that the three jobs posted No-vember 8, 9, and 10 were no longer posted; that Respon-dent would keep him informed of any new jobs posted;and that according to the Company's new layoff policy, he(Schwartz) would be automatically terminated after 30days.'IssuesThe principal subordinate issues presented for decisionarewhether Respondent, through its supervisor, Eich,threatened employee Schwartz with the withdrawal of em-ployee benefits if the Union were elected representative ofthe employees, in violation of Section 8(a)(I) of the Act,and whether Respondent discriminatorily laid off and ulti-mately discharged employee Schwartz for his union activi-ty (passing out cards) in violation of Section 8(a)(3) and (1)of the Act.B. Respondent-Schwartz, Employer-Employee RelationshipA composite of the credible testimony of RespondentPresident Ritzow, Plant Superintendent Eich, and employ-ee Schwartz established that Schwartz was employed byRespondent since September 1970; that during the courseof his work tenure, Schwartz has worked as a cleanup man,inspector of aquariums, belt sander, light assembler, platecanopies assembler, helper in assembling and packing ter-rariums, operated a fork lifter, loaded and unloaded trucks,filled in as a glasscutter, and finally he worked as an aquar-ium assembler. Although Schwartz started his employmentwith Respondent at a pay rate of $2.50 per hour, he wasearning $3.65 per hour on November 8. Schwartz has neverbeen given any written complaint about his work perfor-7The facts set forth above are undisputed in the record.123mance or personal relations with plant personnel. Schwartzis also qualified as a glasscutter helper.On October 30 Schwartz asked permission to leave thejob early to see his doctor and on the next day, October 31,he gave Superintendent Eich the following note from hisphysician:To whom it may concern:This is to certify that John Schwartz is subject torecurrent upper respiratory infections and bronchitis& needs transfer to area free of irritants in the air hebreathes."Thank youSchwartz further testified that Superintendent Eichasked him if he would be willing to take sick leave and heresponded that the handbook says:that anyone that takes sick leave and it's job related,that he would get workman's compensation, and theywould have to pay me then if I took sick leave.Schwartz also testified that several minutes after he gavehis physician's note to Superintendent Eich, the followingconversation between himself and Eich, took place:A. He said the Jerry said that he couldn'tgive me-there was no jobs available, they were all filled withthat wage schedule thing, and I would just be doingfill-in jobs until they found something for me to do, or.made up their mind.Q.What job, if any, were you then assigned to?A. For a period of time, I was-1 loaded trucks,unloaded trucks when they came in, and worked for atimeon tear down of aquariums and cleanup. Iworked on the saw, too.Q. During what period of time was this?A. During the time after the doctor's excuse andsome before.Q. Between what dates?A. The 31st and the 8th.Q. The 31st of October?A. October, and November 8th, the day of my ter-mination.Schwartz' testimony in this regard is essentially corrobo-rated by President Ritzow, who credibly testified that afterreceiving the doctor's notes from Mr. Eich, he instructedthe latter to take Schwartz off the aquarium assemblywhere he was exposed to vinegar type fumes and put himon temporary work elsewhere as described by Schwartz.He further stated that he became aware of Schwartz' unionactivity the day before he received the doctor's excuse buthe did not know the identity of other employees who wereinvolved.Subsequently about 2 p.m., during the employees' breakperiod while passing out union cards, Schwartz said Eichsaid to him: "If I handed out union cards, I'd do it on myIcredit the above testimony becauseall of said witnessesappeared to betelling the truthand because their respectivetestimonial versions were notin dispute. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDown time and not on company time." Schwartz said heonly distributed the cards in the morning before work, 7:30a.m., and during the employee's break period. His testimo-ny is not in conflict with Eich's in this regard and I there-fore credit it.Based upon the foregoing credible testimony, I concludeand find that on October 31, employee Schwartz presentedthe Respondent a note from his physician, stating that he(Schwartz) should not continue to work in aquarium as-sembly because the fumes therein affected his respiratorysystem; that Respondent immediately reassigned Schwartzto fill-in work free of the irritants in the aquarium assem-bly; that Schwartz was a G3, earning $3.65 per hour; thatSchwartz qualified for a G3 glasscutter but there were noG3 positions of any type vacant on October 31-November8; that Schwartz distributed union cards on his own timebefore worktime (7:30 a.m.) and also at 2 p.m. duringemployee's breaktime on October 31, when he was told bySuperintendent Eich that "If I handed out union cards, I'ddo it on my own time and not on company property"; andthat the latter statement by Eich to Schwartz is evidence ofRespondent's union animus when considered along withthe total evidence of record.C. Schwartz' Unionand NonunionActivitySchwartz credibly testified further that during the af-ternoon (2 p.m.) of October 31 a conversation was heldbetween himself and Superintendent Eich, in the presenceof employee Ken Heritz, during which he (Schwartz) said ifthe Union comes in the plant, the starting salary would be$4 an hour after 1 year's employment. He further testifiedas follows:A.Mr. Eich stated that if a Union did get into theshop, that Jerry and Roger could, if they wanted to,withdraw all the benefits that we had, our fringe bene-fits.Q. Did he refer to any particular benefits?A. One was our $50 deductible that Jerry and Rog-er pay for our Blue Cross-Blue Shield, and maybe ourpension plan, too.Q.Who do you refer to when you say Jerry andRoger?A. Jerry Ritzow, the president, and Roger, the vicepresident of All-Glass Aquarium.Superintendent Eich denied that he threatened Schwartzwith withdrawal of employee benefits and to correct anymisunderstanding, he thereafter told all employees thatthere would be no withdrawal of benefits if the Unioncame in.Schwartz did not deny that Superintendent Eich saidwhatever was achieved by the Union would have been theproduct of negotiation between Respondent and the Unionand that he explained this to other employees.'Schwartz credibly testified that he had another conversa-tion with Foreman Eich on November 1 which ensued asfollows:A. I asked him if Mr. Ritzow and the vicepresidentwere mad at all about the Union.Q. And what, if anything, did he sayin response?A. He said wouldn't I be ifit [were]my company?Schwartz' testimony was corroborated by SuperintendentEich, in this regard.He (Schwartz) said he held another conversation withForeman Eich on November 1 which was as follows:A. He asked me if I was punched out, and I said,"Yeah," and then he told me to get out of the plant,leave.John Eich credibly testified that he is plant superinten-dent of Respondent, with the responsibility of overlookingforemen. He further testified that on or about October 31,Schwartz asked him if he wanted to join the Union becausethe rate of pay would be $4 per hour; that he simply toldSchwartz wages and other benefits would have to be nego-tiated if the Union came in and he denied that he saidemployees would lose their benefits but since that rumorspreaded throughout the plant, he went to all employeesand denied the rumor; that he told the employees if theywanted the Union they can have it.Superintendent Eich testified that when Schwartz pre-sented him with the doctor's note, on October 31, he took itto President Ritzow to see where he was goingto assignSchwartz,sincethe latter had performed several jobs andthat he was advised to use Schwartz to fill in for workers onleave, which Schwartz did for 2 weeks.With respect to his ordering Schwartz to leave the planton or about November 1, he said:A. I think the reason on that was-well, I knew hewas starting a Union, and I figured if he's going to bepassing out cards, this was on, you know, it maybewasn't on his time, but it was on company propertywhere he had no business, as far as being there.Q. At the time you told him to leave, was he doinganything with respect to union activity?A. No, as far as I'm concerned he wasn't. I think hewas just talking to Kenny or something, but I figuredas long as the second shift was in there working,maybe he wanted to talk to them or something, soinstead of disturbing them during their work hours, Ifigured he should go.With respect to the prospective pay discussion, Superin-tendent Eich said he told Schwartz that he really did notknow what Schwartz would receive but he would be goingdown a grade because, as far as the merit system goes, hehad an in-between percentage, between an 8 to 28 or a 9 to5 1 credit Schwartz' testimony that Superintendent Eich made the state-tions of Eich's attitude toward the employee's efforts to unionize the Be-ment about withdrawal of employee benefits, because not only did he im-spondent.Moreover, Superintendent Eich does not deny that he made apress me as testifying truthfully on this point, as opposed to Superintendentstatement about withdrawal of employee benefits but he simply says he didEich, but the statement is also consistent with other statements and posi-not threaten the employees with such withdrawal. ALL-GLASS AQUARIUM CO., INC.30, but where President Ritzow is going to set it, he did notknow, that Schwartz would have to talk to Mr. Ritzow.Eich continued as follows:A. Because I was actually told, you know, what Ican do and what he can do and so forth and so on,and I was supposed to leave him alone and let himmore or less do his stuff. If he wants to pass out duringlunch time, fine, but when he's not supposed to be oncompany property, well then he's not supposed to beon company property. No stranger can just walk inany time and start disturbing the workers. My produc-tion comes first, that's the way I feel. If he comes in ata break for the second shift or something, fine.The only employee to whom Schwartz was talking wasKenny. He never told Schwartz that he was permanently ortemporarily employed because he did not know the statusof the fill-in work assignment. When the three jobs wereposted in November with respect to future employment hesaid:"You're going to have to sign for a job." I said,"Maybe you're going to have to stay in a Grade 2 untila Grade 3 or Grade 4 opens up again," and I said,"The opportunity is here, because the addition is com-ing on, because you're about fourth or fifth in line inseniority."He would have a great chance of, youknow, picking his job.6Itherefore conclude and find upon the foregoing credi-ble evidence that on October 31 Superintendent Eich didtellemployee Schwartz that if the Union gets into theplant, Jerry and Roger [Ritzow] could, if they wanted to,withdraw all employee fringe benefits, however, that sincethe latter statement was made during a personal discussionof the Union between Schwartz and Eich and because itwas stated as a possibility rather than as a positive fact, Ido not find that suchstatementwas coerciveand threaten-ing within the meaning of Section 8(a)(1) of the Act. I fur-ther conclude and find that while said statement was notcoercive and threatening, I do conclude and find that it isanother item of evidence of union animus as was Eich'sanswer to Schwartz when he asked was President Ritzowmad about the Union, and Eich replied: "wouldn't I be if itwere my company." Also evident of unionanimus is Su-perintendent Eich's ordering Schwartz to leave the plant onNovember 1 because he thought Schwartz would solicitsupport for the Union on his own time while on companyproperty.6 1 credit the testimony of Superintendent Eich. except his possible denialthat he madethe statementabout withdrawal of employee benefits, not onlybecause I received the impression that he was testifying truthfully, but also,because his version of the conversation with Schwartz is essentially consis-tent with that of Schwartz.125D. Schwartz'Layoff andDischarge by RespondentRespondent'sWage Scale and Layoff PolicyPresident Ritzow credibly testified further that in Augustor September Respondent engaged Colette of Carlson andAssociates,apersonnelmanagement consulting firm(Resp.Exh. 3),to study and recommend a wage scale sys-tem and other policies,including a layoff policy, whichwere established in September.Respondent implementedthe wage scale plan in October by advising all the employ-ees about the same, by posting the wage scalesystem (G.C.Exh. 3)on the plant's bulletin board on October 29, and bytalking to each employee individually to explain the sys-tem. He admitted that thelayoff policywas not communi-cated to the employees but that management personnelknew about it.On the afternoon of November 8, Superintendent Eicharranged a meeting for Schwartz to talk with President Rit-zow at 3:30 p.m. regarding his future job status.Schwartzstated that the conversation during the meeting betweenthem was as follows:A.Mr. Ritzow offered me two jobs in Grade I orGrade 2, or I could take a lay-off instead. He had thissheet here on his desk, and I asked him how come Icouldn't be put in a different job, and he said, "Well,there's a new policy," he couldn't bump anybody, andthere were no positions opened, except those two. Theonly way I could get a job, he says, was if I would quitor....Q.Did he indicate what the two jobs were?A. Grade I and Grade 2, one was on terrariumsand one was on belt sanders.Q. Did he indicate what the wage salary would be?A. I told him what I told Eich before. He said itwould be-it was the starting. It would be a startingpay, if I had gone to another job.Q. Did he indicate any numerical figure for thewage that you would be receiving?A. No.Q. You referred to-that he had a sheet on hisdesk. Could you tell us what that was?.A. This wage scale and increase chart.Q. I show you General Counsel Exhibit 3, is this thesheet that he had on his desk?A. Yes.Q.Was anything else said during that conversa-tion?A. I just said that I'd take the lay-off, because ifI-I could make just as much on unemployment sit-ting home at forty hours as I could working for $2.30,or something, for forty hours, and he said, "Okay," thelay-off was fine.Q.Did you mention that specific figure in yourconversation?A. I mentioned it was like about $2.37 an hour. Theother one would be like $2.48, and that was less than Istarted at three years ago.Q.Did you mention that figure in your conversa-tion?A. Yes. 126DECISIONSOF NATIONALLABOR RELATIONS BOARDOn or about November I I or 12 he (Schwartz) receiveda letter in the mail (G.C. Exh. 5) advising him that the twojobs he had been offered were no longer posted and thatRespondent would keep him advised of any new jobs post-ed. The last sheet in the letter contained the Company'slayoff policy, advising Schwartz for the first time that after30 days he would be automaticallyterminated.Subse-quently, he received his last two checks from Respondent.On cross-examination Schwartz said President Ritzowexplained.the wage scale to him and thereafter had a copythereof posted on the bulletin board for employees' inspec-tion prior to November 6 and he admitted that he under-stood the posting procedures and that he could post forone of thejobs posted on November 8.President Gerald Ritzow testified that upon his receiptof the doctor's excuse from Schwartz on October 31 heimmediately removed him from the job which was affect-ing his respiratory system and he was placed in a tempo-rary job, filling in for people on sick leave or vacation,since theCompany does not have temporarypositions.President Ritzow continued to testify as follows:A. After repeated requests for information throughJohn Eich, I told John Eich to have Schwartz come into the office and I would discuss whatever he wantedto discuss. I explained to him the two job openingsthat were there. I told him I could not create a posi-tion for him. He understood this. I told him if he didnot accept one of these positions, I would have to puthim on lay-off, I had no other choice.Q. Now, can you tell me if there was any particularoccurrence or event that you anticipated that necessi-tated this meeting on November 8th between yourselfand Mr. Schwartz?A. The-as of Monday-November8thwas aThursday, the posting would end on Friday, Novem-ber 9th, and as of Monday, the best we could de-termine we'd be up to full strength, and we wouldhaveno othertemporaryopeningsthat I could puthim in.Q. Now, on November 8th at your meeting withMr. Schwartz, did you fire John Schwartz?A. No, I didn't.The two jobs he offered to Schwartz were two belt san-der G2 jobs and a terrarium assembler GI job posted atthat time, November 8 (Resp. Exh. 1). The first consider-ation for posted jobs is qualifications and the second isseniority. This posting procedure, the layoff policy, and thewage scale system were implemented upon the recommen-dation of the consulting concern of Carlson and Associ-ates.President Ritzow further testified as follows:Q. Can yourecall approximately what timeCarlsonandAssociatescompleted its workatAll-GlassAquarium Company?A. It was completedlate in September.Q.What did All-Glass Aquarium Company do inresponse to the work that was doneby Carlson andAssociates?A.We immediately put into operation what thingscould be put into operation at that time, such as thevarious policies and the organizational chart. Theother job progression required more work. We had thetools to do it with, but now we had to set up cards oneach individual employee, what theirrate isnow, fig-ure out how they were going to fit into this program,so that at the meeting that I had with each individualemployee, I could discuss with them what their ratewas now, when their next raise would be, and this tooka considerable amount of time, it took for the betterpart of October to complete this.All of the implemented wage scale procedures heretoforedescribed were posted on the bulletin board for the em-ployees October 29 and it is still posted. President Ritzowalso hada meetingwith all employees and met with each ofthem individually to explain the systems, including thetransfer system but not the layoff policy about which onlymanagementpersonnel were informed. During his confer-ence with Schwartz on November 8, Schwartz declined tosign up for either of the jobs posted and elected to take alayoff.The layoff policy, part 2 of G.C. Exhibit 5, wascompleted and recommended by Carlson and Associatesand adopted by Respondent in September. Prior to theadoption of said layoff policy, Respondent had no suchpolicy for a person with no job and consequently such per-sonswere terminated. No other jobs were posted subse-quent to November 12, until December 26, and that jobwas not filled until early January. Upon the advise of hiscounsel herein, and Colette of Carlson and Associates, hetook no action against Schwartz for his union activity. Heexplained to the employees that the Company has an opendoor policy with its employees and that means any employ-ee is invited into his office or that of his brother, vice presi-dent, to discuss any problem they have. This policy is setforth in the employees handbook (Resp. Exh. 4) which isdistributed to all employees. Schwartz has never contactedhim about any alleged harassment for hisunionactivity.During his meeting with Schwartz on November 8, Presi-dent Ritzow said he told Schwartz he could not create aposition for him; that there were three jobs posted at thetime (two belt sander G2 jobs and one terrarium G 1 job);and that if he (Schwartz) did not sign up for the postedopenings, he would have to lay him off. President Ritzowfurther testified that the first jobs ever posted were postedOctober 29 and thereafter on November 1-5. He'said hedid not want to lay off Schwartz but the latter indicated hedid not want to sign up for either of the jobs posted.Schwartz mentioned the possibility of going on unemploy-ment and he was the first and only employee laid off pur-,suant to the new layoff policy and ultimately terminated byletter (G.C. Exh. 5) on December 10. President Ritzow ad-mitted that Respondent did not inform Schwartz of anyjob vacancies or postings between November 8 and De-cember 10. When he was asked did any employees quitduring that interim, he said it was possible, but when askeddid a glasscutter, Randy Czerwinski, quit he said I believehe did quit November 27. Paul Imes was moved into ALL-GLASS AQUARIUM CO., INC.Czerwinski's position to fillin untilJanuary 2, 1974. Imeshad been working for Respondent for a few months interrariums where it was getting pretty slow. He had noprior experience as a glasscutter.As of December 26 or 27 President Ritzow posted theposition for glasscutter and three or four people signed upfor it. Randy Moze was selected for the position. He hasalways had two glasscutters and he did not informSchwartz that Czerwinski had quit because the positionwas not posted until December 26 or 27. For the threepositions that were posted on November 7-9, two personswere hired in late November and one was hired December3.At the time of termination, Schwartz was earning $3.65an hour and if he had accepted a grade 2 position he wouldhave earned $3.26 per hour, and had he accepted a grade Iposition he would have received $2.82 an hour. ManagerRitzow did not explain this wage breakdown to Schwartzon November 8 or when he was officially laid off Novem-ber 10 because he said this had been explained to the em-ployees before. Reviewing the Company's official records(G.C. Exh. 7), Mr. Ritzow said Antoinette Paulson washired as a grade 1 terrarium assembler on November 29;Bob Weber was hired as a G2 belt sander on November30; and Gary Hauck was hired as a belt sander on Novem-ber 12 and terminated on November 28, 1973. On Decem-ber 3, Bob Angus was hired as a G2 belt sander.Terminations During November and December were: JoyPeterson, terrarium taper GI, 11/28/73; RandyCzerwinski, glasscutter G3, 11/27/73; Timothy Braun,part-time helper, 11 /9/73; Daniel Braun, part-timehelper, 12/20/73.Schwartz had worked as a G3 aquarium assembler forabout 1 year or more prior to the doctor's notice.The Company only gave verbal warning to employeesfor infractions of rules. The Company's reorganization af-ter the first of the year resulted in the hiring of 13 peoplebecause the Company did not want to hire them before theholiday season because they would have been entitled topaid holidays and December is the busiest month of theyear.?Finally I conclude and find upon the foregoing credibleevidence that when Respondent learned about Schwartz'union activity on October 31, he consulted with its attorneyand with Carlson and Associates to ascertain what couldbe done about the same; that such consultation at leastindicates that Respondent was adversely concerned aboutthe Union; that Respondent's layoff policy was establishedin September but was not communicated to the employeesIcredit the literal testimony of President Ritzow as to the policies rec-ommended by Carlson and Associates and as to the conversations he heldwith Schwartz because their testimonial versions of what was said are essen-tially not in conflict. However, I do not credit the witness' stated and im-plied reasons and motives for his application of the layoff policy and hisconversations about job openings and layoff which he held with Schwartzon November 8, because they are inconsistent with other facts establishedby the entire tenor of the evidence'of record. I discredit hisstatement thatthe layoff policy was explained to the employees because it is contradictoryto his previous statement that only management personnel knew about it.and he admitted he did not explain said policy to Schwartz on November 8.127nor to Schwartz on November 8 when he elected to go onlayoff; that Schwartz was orally advised on November 8,and in writing on November 10 or 11, that he would beadvised by Respondent of any job vacancies; that althougha job vacancy (glasscutter G3) for which Schwartz couldqualify occurred on November 27, Respondent did not in-form Schwartz about the same, but instead had anotheremployee fill in the vacancy until after December 10 (30days after Schwartz' layoff) when it posted the job; thatanother Respondent employee posted for the job and washired in the same; that such application of its posting andlayoff policy on the part of Respondent was discriminatoryand reveals that it used its layoff policy as a pretext layoffand discharged Schwartz for his union activity, of which itknew and against which it had previously manifested ani-mus.Analysis and ConclusionsThe Respondent herein is charged with having threat-ened its employees with the withdrawal of employee bene-fits if. theUnion were elected their collective-bargainingrepresentative and with.having discriminatorily dischargedemployee Schwartz for his union activity. In reviewing theentire record o' evidence in the context of these allegedcharges, it is readily observed that Respondent's conduct,through its supervisors, manifested some evidence of unionanimus.Specifically, on or about October 31 employeeSchwartz was advised by Plant Superintendent Eich that ifhe handed out union cards, he should do it on his own timeand not on company property.Sincethe undisputed evi-dence shows that Schwartz distributed union cards in thelunch area before worktime on the morning of October 31,and during the employee's break period on the afternoonof thesameday, it is obvious that Eich was opposed toSchwartz' efforts to unionize the plant. This is especially sosince the plant was not shown to have had a no-solicitationrule and because Schwartz was not distributing the cardsduring work periods or in any manner interfering with theproduction of fellow employees. Moreover, SuperintendentEich had not only already advised Schwartz that he wasnot interested in the Union but on the following day (No-vember 1) he ordered Schwartz out of the plant because hewas talking to fellow employees after he punched out andwithout any, evidence that the following work period hadbegun or that Schwartz was interfering with employees atwork but simply because (as. Eich admitted) he figuredSchwartz was going to solicit employee support for theUnion.Further. evidence of Respondent's union animusismani-fested in Superintendent Eich's. statement to Schwartz onOctober 31, that "If the Union did get into the shop, thatJerry and Roger could, if they wanted to, withdraw all thebenefits that we had, our fringe benefits." Since this state-mentby Eich was made asa personalobservation of anadverse possibility, in response to a discussion of the ad-vantages of unionization initiated by Schwartz, I do notconstrue it as a positive threateningstatementof fact madeon behalf of management. Therefore the allegation. andcharge that Respondent threatened to withdraw employeebenefits if the Union were elected representative of the em- 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees should be dismissed. However, since the statementisagain evidence of Eich's opposition to the Union and heis,nevertheless, a supervisor in frequent communicationwithmanagement (President Ritzow) which admitted ithad knowledge of Schwartz' union activity on October 31,Iam persuaded by all of the evidence that such statementis a manifestation of Respondent's union animus. Superin-tendent Eich's undenied response to Schwartz' question onNovember 1, as to whether President Ritzow was madabout the Union, is also indicative of evidence of unionanimus on the part of Respondent. Finally, while there isnothing improper about Respondent consulting its attor-ney about what to do about Schwartz' union activity, it isnevertheless evidence that Respondent was adversely con-cerned or it probably would not have sought such counsel.Moreover, while each of the above-described instancesmay not conclusively establish union animus when consid-ered singly, there can hardly be any question that theircombined effect clearly establish union animus on the partof Respondent.With respect to the allegation and charge of discrimina-tory layoff and ultimate discharge of Schwartz, a cursoryreview of the evidence of record readily leads one to theconclusion that Schwartz relinquished his job on accountof his health, declined to accept several lower paying jobs,and elected to go on layoff until he was discharged forcause on November 10. However, a very careful examina-tion of all of the evidence of record clearly shows thatalthough Schwartz declined to sign up for either the GI ortwo G2 jobs, which were considerably less in pay than hisG3 position with 3 years' seniority, he was nevertheless notfully and properly informed by Respondent of all of theoptions available to him at the time he elected to go onlayoff.More specifically, Schwartz was not advised by Re-spondent that it had a revised and secret 30-day limitedlayoff policy which, at the expiration of 30 days, resulted injob termination. Corresponding to this omission by Re-spondent was its recitation to Schwartz, orally and in writ-ing, that part of its layoff policy was that he (the laid off)would be informed of any job vacancy and postings duringthe layoff period. Perhaps if Respondent had givenSchwartz the whole story on its policy and had not misrep-resented that it would keep him informed of job openingsor postings, Schwartz might not have taken layoff. Howev-er,Respondent did not follow through on its own policy inthis regard since a glasscutter G3 vacancy occurred on No-vember 27 and Respondent failed either to post the vacan-cy or to advise Schwartz about it during his 30-day layoffperiod. Instead, Respondent used another employee to fillinthe subject vacancy until after the expiration ofSchwartz' 30-day layoff period and then posted and filledthe vacancy with an employee no more qualified thanSchwartz.Since Respondent admitted that prior to September, ithad no employee layoff policy and that it did not timelyinform Schwartz of its new 30-day layoff policy, I am per-suaded by the evidence that Schwartz'was laboring under amisunderstanding of the layoff policy (not knowing itwould result in his termination in 30 days), especially sinceRespondent suggested it to him as an alternative with thepromise that it would keep him informed of all job vacan-cies posted during the next 30 days, but did not post a jobopening which occurred on November 27. While the rec-ommended and newly adopted wage scale and layoff poli-cies of Respondent appear to be a sound and reasonablemanagerial implementation, the evidence clearly showsthat its use and application in Schwartz' case was discrimi-natory, at least, in favor of another employee (glasscutter)of equal or less qualifications and experience (tenure) asSchwartz. This raises the question then as to why and howwas Schwartz disparately treated. At no time is it shown bythe record that Respondent wanted to discharge Schwartzbecause he could no longer work in the aquarium assem-bly, which it could have done immediately upon receipt ofhis doctor's statement.Itiswell established by the evidence that althoughSchwartz was removed from his aquarium assembly job athis request on October 31, Respondent (President Ritzowand Superintendent Eich) also learned and had actualknowledge of Schwartz' union activity on the same dateOctober 31. At the time Respondent gave Schwartz fill-inwork until November 8 when-it suggested that he sign upfor one of the G2, GI jobs, the evidence does not indicatethat Respondent was trying to get rid of Schwartz. Howev-er,when Respondent suggested that Schwartz sign up forone of the lesser paying jobs or go on layoff, without ex-plaining the 30 days limitation and promising to informhim of occurring vacancies or postings, Respondent's mo-tives for Schwartz' layoff and discharge then came intoquestion. Respondent's real motive became apparent whenit failed to post and/or notify Schwartz of the glasscutterG3 position which became available November 27 but wasnot posted nor permanently filled until after December 10(subsequent to the expiration of Schwartz' 30-day layoffperiod.). Such conduct on the part of Respondent is incon-sistent with his statement under oath that he did not wantto lose Schwartz as an employee. At this juncture, the evi-dence is clear that Respondent used its new and secretlayoff policy to lay off and ultimately discharge Schwartz.Since the record is sufficiently replete with evidence ofRespondent's animus toward Schwartz' union activity ofwhich it had full knowledge, I am persuaded by the evi-dence that Respondent's initial layoff and ultimate dis-charge of Schwartz was substantially motivated by itsunion animus. Respondent's contention that Schwartz' lay-off and ultimate discharge was for cause is obviously predi-cated upon its use of its new wage scale posting and layoffpolicies as a pretext to discharge Schwartz. Such dischargehaving been carried out for Schwartz' union activity, it wasobviously discriminatory and violative of Section 8(a)(3)and (1) of the Act.Since Schwartz' discharge was discriminatory, the casescited by counsel for Respondent are inapplicable to thefacts in the instant case. Suffice it to say that if the dis-charge is substantially motivated by union animus, the realcause, the discharge is unlawful. Here, if Respondent reallywanted to retain Schwartz it would have posted the G3glasscutter position prior toDecember 10 and notifySchwartz of the same and/or rehire him since the job wasnot filled until January. Since Schwartz was not a new em-ployee, he would have been essentially entitled to the up-coming paid holidays. ALL-GLASS AQUARIUM CO., INC.129THE REMEDYHaving found that Respondent has engaged in unfairlabor practices warranting a remedial order, I shall recom-mend that it cease and desist therefrom and that it takecertain affirmative action to effectuate the policies of theAct.It having been found that Respondent discharged JohnSchwartz in violation of Section 8(a)(1) and 8(a)(3) and (I)of the Act, the recommended Order will provide that Re-spondent offer reinstatement to his job and make himwhole for any loss of earnings within the meaning and inaccord with the Board's decisions in F. W.WoolworthCompany,90 NLRB 289 (1950), and IsisPlumbing & Heal-ing Co.,138 NLRB 716 (1962), except as specifically modi-fied by the wording of such recommended Order.Because of the character of the unfair labor practiceherein found, the recommended Order will provide thatRespondent cease and desist from or in any manner inter-fering with, restraining, and coercing employees in the ex-ercise of their rights guaranteed by Section 7 of the Act.N. L. R. B.v.EntwhistleMfg., Co.,120 F.2d 532, 536 (C.A. 4,1941).Upon the basis of the above findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.All-Glass Aquarium Co., Inc., the Respondent, is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.Glazier's Union 1204 is and has been at all times ma-terialherein a labor organization within the meaning ofSection 2(5) of the Act.3.By discriminating in regard to the tenure of employ-ment of John Schwartz, thereby discouraging membershipin the Union, a labor organization, Respondent has en-gaged in unfair labor practices condemned by Section8(a)(3) and (l) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]